


110 HRES 187 IH: Providing amounts for the expenses of the

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 187
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Peterson of
			 Minnesota submitted the following resolution; which was referred to
			 the Committee on House
			 Administration
		
		RESOLUTION
		Providing amounts for the expenses of the
		  Committee on Agriculture in the One Hundred Tenth Congress.
	
	
		1.Amounts for Committee
			 ExpensesFor the expenses of
			 the Committee on Agriculture (hereafter in this resolution referred to as the
			 Committee), including the expenses of all staff salaries, there
			 shall be paid, out of the applicable accounts of the House of Representatives
			 for committee salaries and expenses, not more than $12,398,755 for the One
			 Hundred Tenth Congress.
		2.Session
			 LimitationsOf the amount
			 specified in section 1—
			(1)not more than
			 $5,954,462 shall be available for expenses incurred during the period beginning
			 at noon on January 3, 2007, and ending immediately before noon on January 3,
			 2008; and
			(2)not more than
			 $6,444,293 shall be available for expenses incurred during the period beginning
			 at noon on January 3, 2008, and ending immediately before noon on January 3,
			 2009.
			3.VouchersPayments under this resolution shall be made
			 on vouchers authorized by the Committee, signed by the Chairman of the
			 Committee, and approved in the manner directed by the Committee on House
			 Administration.
		4.RegulationsAmounts made available under this resolution
			 shall be expended in accordance with regulations prescribed by the Committee on
			 House Administration.
		
